DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 81 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a cabinet unit according to the claim wherein the cabinet unit comprises a fill up side where items can be inserted into one or more compartments within a given carousel column, and wherein an item inserted into the cabinet unit via the fill up side can be transferred onwards to be stored in a compartment within another carousel column.
The subject matter of the independent claim 93 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method according to the claim including the steps of providing a fill up side for the cabinet unit where items can be inserted into one or more compartments within a given carousel column, and wherein an item inserted into the cabinet unit via the fill up side can be transferred onwards to be stored in a compartment within another carousel column.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jacomet et al. (US Patent Publication No. 2010/0017023), Near (US Patent No. 4,893,727), Nutt (US Patent No. 1,753,248) are considered to be the closest prior art and do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a cabinet for storing items, the cabinet comprising at least one carousel rotatable about an axis of the cabinet, and each carousel comprising a plurality of compartments formed about the axis, wherein the cabinet is configured to store items into the compartments or discharge items out of the compartments, wherein storing or discharging items comprises rotation of a carousel.
Holt (US Patent No. 3,712,507) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a method of operating a cabinet for storing and/or discharging items comprising the steps of: providing a cabinet comprising at least one carousel  configured for rotation about an axis, wherein the carousel comprises a plurality of compartments formed about the axis, and inserting an item into one of the compartments.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754